DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 17 has been amended. Claims 18-20 have been added. Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 01/28/2022, with respect to the rejection of claim 17 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 17 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments, filed 01/28/2022, with respect to the rejection(s) of claim(s) 1, 8, 11, 16, and 17 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Turkelson (US 20200210768 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa (US 20190019042 A1) in view of Turkelson (US 20200210768 A1).

Regarding claim 1, Tanigawa teaches a  raindrop recognition device configured to recognize a raindrop on a transparent panel, the raindrop recognition device comprising: 
a storage unit storing a trained model that is a machine learning model trained using, as training data ([0075] The training data acquirer 120 includes an image storage 121, an annotation adder 122, and a training data storage 123.), images of the transparent panel with adhered raindrops and images of the transparent panel without adhered raindrops ([0087] The image shown in FIG. 3 is an example of an image (training image) taken of adherents.); 
an input unit to which image data of the transparent panel taken by a camera is input ([0035] For example, the imaging element may be situated on board a target vehicle. The translucent body may include two translucent bodies that are a lens of a camera including the imaging element and a windshield of the target vehicle.); and 
an image recognition unit configured to calculate a value representing a raindrop likeness of an object on the transparent panel in the image data by inputting the image data to the trained model ([0094] The annotation adder 122 receives through the controller 129 the settings configured by the user for the respective types of the physical objects. The respective coordinates and types of the physical objects that the annotation adder 122 receives are described with reference to FIG. 5. [0095] FIG. 5 shows, for each of the physical objects, the coordinates of the physical object in the training image and the type of the physical object.), wherein 
the trained model is trained by training data including images of the transparent panel ([0013] FIG. 4 is an explanatory diagram showing training data according to the embodiment; [0105] the imaging element photographs the area ahead of the vehicle 11 by means of light transmitted through these two translucent bodies. Examiner’s note: Fig. 4 show an example of data set of the transparent panel with the background subtracted according to fig. 9A).
Tanigawa does not explicitly teach the limitation the trained model is trained by training data including images with uniform background and images with light source. However, in an analogous art, Turkelson teaches the training model is trained by training data including images with uniform background (the information may indicate how many images of a particular object the training data set includes, and of those images, how many depict the object from a different perspective (e.g., front view, side view, top view, etc.), how many depict the object with different lighting conditions (e.g., ambient light levels of 500-1,000 lux; outdoor light levels of 10,000 lux, etc.), how many depict the object with a different background setting (e.g., a plain white background, a blue sky background, etc.), and how many depict the object in a particular configuration (e.g., different colors, different positions or settings of object, etc.). In some embodiments, a training data set may include a large quantity of images depicting the object (e.g., 100 or more, 1,000 or more, 10,000 or more), however those images may not differ much in characterizing the object. Therefore, additional images of the object in different perspectives, lightings, background, configurations, or in any other manner, or any combination thereof, may improve accuracy of an object recognition model trained with the training data [0092].)
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Turkelson and apply them to Tanigawa. One would be motivated as such as to improve accuracy of an object recognition model trained with the training data (Turkelson: [0092]).

Regarding claim 8,  Tanigawa in view of Turkelson teaches the raindrop recognition device according to claim 1. Tanigawa teaches wherein 
the transparent panel is a windshield of a vehicle ([0035] For example, the imaging element may be situated on board a target vehicle. The translucent body may include two translucent bodies that are a lens of a camera including the imaging element and a windshield of the target vehicle.), and 
it is determined whether the object on the transparent panel is a raindrop based on a recognition result before wiping the windshield with a wiper and a recognition result after wiping the windshield with the wiper ([0044] According to the foregoing aspect, the wiper is controlled according to the type of an adherent detected.).

Regarding claim 11, Tanigawa in view of Turkelson teaches a vehicular control apparatus that includes the raindrop recognition device according to claim 1 and is configured to recognize a raindrop on a windshield of a vehicle,. Tanigawa teaches 
the storage unit stores the trained model that is a machine learning model trained using, as training data ([0073] As shown in FIG. 2, the server 12 includes a training data acquirer 120, a learner 127, a model storage 128, and a controller 129.), images of the windshield included in images taken by a camera configured to capture a front of the vehicle through the windshield ([0013] FIG. 4 is an explanatory diagram showing training data according to the embodiment;), and 
the image data of the windshield taken by the camera configured to capture the front of the vehicle is input to the input unit (specific information indicating that one of the lens and the windshield to which the adherent is adhering [0035]).

Regarding claim 16, the method of claim 16 is rejected under the same arts and evidence used to reject claim 1.

Regarding claim 17, the method of claim 16 is rejected under the same arts and evidence used to reject claim 1.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa in view of Turkelson  further in view of Utida (US 20070272884 A1).

Regarding claim 2,  Tanigawa in view of Turkelson   teaches the raindrop recognition device according to claim 1. Tanigawa in view of Turkelson   does not teach the following limitations, however, in an analogous art, Utida further teaches comprising: a raindrop determining unit configured to determine whether a raindrop exists on the transparent panel by comparing a predetermined threshold with the value representing the raindrop likeness of the object on the transparent panel calculated by the image recognition unit (the threshold VT is appropriately set so that the foreign matter and the raindrop 61 can be distinguished based on the width W. [0045].).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Utida and apply them to Tanigawa in view of Turkelson  . One would be motivated as such so that the foreign matter and the raindrop can be distinguished (Utida: [0045]).

Regarding claim 3,  Tanigawa in view of  Turkelson and Utida teaches the raindrop recognition device according to claim 2, Utida further teaches comprising: 
a transparent panel state recognition unit configured to detect a soaked state or a dirty state of the transparent panel based on frequency characteristics of the image data (The high -frequency component determination means performs a frequency analysis of the image and determines based on a result of the frequency analysis whether the image has a high -frequency component. [0006), wherein 
the raindrop determining unit is configured to determine whether the object on the transparent panel is a raindrop based on 
the value representing the raindrop likeness of the object on the transparent panel calculated by the image recognition unit, and 
the state of the transparent panel detected by the transparent panel state recognition unit ([0040] Then the control process proceeds to step 108, where the image processor 19 calculates a width W of a change region CR where the gradation of the image changes. The width W is defined by a distance between intersections of a gradation graph exceeding the threshold VT and a line of the threshold VT.).
	The same motivation used to combine Tanigawa in view of  Turkelson and Utida is applicable.

Regarding claim 4,  Tanigawa in view of  Turkelson and Utida teaches the raindrop recognition device according to claim 3, Utida teaches wherein the predetermined threshold is changed based on the state of the transparent panel ([0041] The threshold VT has a horizontal threshold VTx and first and second vertical thresholds VTy1, VTy2. The first vertical threshold VTy1 is calculated by adding a predetermine value to a vertical average gradation Havy of the image, and the second vertical threshold VTy2 is calculated by subtracting the predetermine value from the vertical average gradation Havy.). The same motivation used to combine Tanigawa in view of Turkelson and Utida is applicable.

Regarding claim 5,  Tanigawa in view of Turkelson and Utida teaches the raindrop recognition device according to claim 4, Utida teaches wherein the state of the transparent panel is detected from frequency components of a part of the image data (The high -frequency component determination means performs a frequency analysis of the image and determines based on a result of the frequency analysis whether the image has a high -frequency component. [0006]). The same motivation used to combine Tanigawa in view of Turkelson and Utida is applicable.

Claims 6-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa in view of Turkelson further in view of Hayakawa (US 20150161457 A1).
Regarding claim 6,  Tanigawa in view of Turkelson teaches the raindrop recognition device according to claim 1. Tanigawa in view of Turkelson does not teach the following limitations, however, in an analogous art,  Hayakawa further teaches comprising: 
a vehicle speed data acquisition unit configured to acquire data of a vehicle speed of a vehicle on which the raindrop recognition device is mounted (The vehicle speed sensor 20 detects the driving speed of the host vehicle V and calculates the vehicle speed from a wheel speed detected by, for example, a wheel speed sensor for detecting the rotational speed of a wheel. [0040]); and 
a rainfall estimating unit configured to estimate a rainfall amount based on 
a number and a size of raindrops on the transparent panel recognized by the image recognition unit, and  the data of the vehicle speed acquired by the vehicle speed data acquisition unit (The raindrop sensor 50, the wiper 60, the navigation device 70, and the lens cleaning device 80 detect the presence/absence of raindrops that have adhered to the host vehicle V, the amount of the raindrops, the presence/absence of cleaning liquid that has adhered to the lens 11 [0040]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hayakawa and apply them to Tanigawa in view of Turkelson. One would be motivated as such so that the foreign matter and the raindrop can be distinguished (Utida: [0045]).

Regarding claim 7,  Tanigawa in view of Turkelson and Hayakawa teaches the raindrop recognition device according to claim 6. Tanigawa further teaches comprising: 
a position calculation unit configured to calculate a current position of the raindrop recognition device ([0032] According to the foregoing aspect, a recognition model constructed by further learning the type and position of an adherent in an image in which the adherent is shown is used.); and 
a transmission unit configured to transmit data of the estimated rainfall amount and data of the current position calculated by the position calculation unit (the images thus transmitted and constructs a recognition model by learning the types of adherents in the training images. Moreover, the server 12 transmits the recognition model thus constructed to the vehicle 11 via the communication network 13. [0071]).

Regarding claim 9,  Tanigawa in view of Turkelson teaches a vehicular control apparatus that includes the raindrop recognition device according to claim 1. Tanigawa in view of Turkelson does not teach the following limitations, however, in an analogous art,  Hayakawa further teaches to control a vehicle based on a recognition result of a raindrop on a windshield of the vehicle, the vehicular control apparatus comprising:
a wiper controller configured to determine a wiping motion of a wiper based on rainfall amount estimated by the raindrop recognition device ([0146] The wiper 60 is a device for removing raindrops on the windshield and the rear window of the host vehicle V. Regardless of being set to manual or to auto, the more the adhered amount of raindrops, the faster the wiper 60 will wipe the glass (or windshield).).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hayakawa and apply them to Tanigawa in view of Turkelson. One would be motivated as such so that the foreign matter and the raindrop can be distinguished (Utida: [0045]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa in view of Turkelson and Hayakawa further in view of Ishikawa (US 20080157704 A1).
Regarding claim 10,  Tanigawa in view of Turkelson and Hayakawa teaches the vehicular control apparatus according to claim 9. Tanigawa view of Turkelson and Hayakawa does not teach the following limitations, however, in an analogous art,  Ishikawa teaches the wiper controller is configured to stop the wiper upon detecting an entrance of a tunnel or a building from the image data ([0075] Because the predetermined number N is decreased based on the above-described first determination data, the responsivity for lowering the wiping mode can be made faster when the vehicle 10 enters the rainfall block object. For example, the wiper 12 can be stopped faster (earlier) at a tunnel entrance.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Ishikawa and apply them to Tanigawa view of Turkelson and Hayakawa. One would be motivated as such because the rainfall is blocked in the tunnel (Ishikawa: [0016]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa in view of Turkelson further in view of Kataoka (US 20170282690 A1).
Regarding claim 12,  Tanigawa in view of Turkelson teaches a vehicular control apparatus that includes the raindrop recognition device according to claim 1 and is configured to control a vehicle based on a recognition result of a raindrop on a windshield of the vehicle. Tanigawa in view of Turkelson does not teach the following limitations, however, in an analogous art,  Kataoka teaches the vehicular control apparatus comprising: 
an inside temperature sensor configured to detect a temperature of an inside of a passenger compartment ([0033] A thermo-sensitive element such as a thermistor is used as the inside/outside air temperature sensor 41, the outside air temperature sensor 42, the after-evaporation temperature sensor 43, and the cooling water temperature sensor 46.); 
an outside air temperature sensor configured to detect a temperature of an outside of the passenger compartment ([0033] A thermo-sensitive element such as a thermistor is used as the inside/outside air temperature sensor 41, the outside air temperature sensor 42, the after-evaporation temperature sensor 43, and the cooling water temperature sensor 46.); and 
a fogging detection unit configured to detect a fogging of the transparent panel based on the recognition result of a raindrop by the raindrop recognition device and the temperatures of the inside and the outside of the passenger compartment (The humidity sensor 45 is located in the front windshield to detect a humidity in the vehicle compartment and a fogging of the front windshield [0033]. In the dehumidifying, a dehumidified air, which is dehumidified by the adsorbent adsorbing the water, is used for defogging a window. [0003]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Kataoka and apply them to Tanigawa in view of Turkelson. One would be motivated as such to remove the fogging of the window. (Kataoka: [0040]).

	Regarding claim 13,  Tanigawa in view of Turkelson and Kataoka teaches the vehicular control apparatus according to claim 12. Kataoka teaches comprising: a defroster configured to defog the transparent panel based on a detection result by the fogging detection unit ([0031] The control panel 18 will be described in connection with the various switches. A defroster switch corresponds to an air conditioning switch that orders whether to improve an antifogging performance suppressing a fogging of the front windshield.). the same motivation used to combine Tanigawa in view of Turkelson and Kataoka in claim 12 is applicable.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa in view of Turkelson further in view of Ahiad (US 20140347487 A1).
Regarding claim 14,  Tanigawa in view of Turkelson teaches a vehicular control apparatus that includes the raindrop recognition device according to claim 1 and is configured to control a vehicle based on a recognition result of a raindrop on a windshield of the vehicle,
Tanigawa in view of Turkelson does not teach the following limitations, however, in an analogous art,  Ahiad teaches the vehicular control apparatus comprising: 
a washer configured to wash an object away when the raindrop recognition device detects the object that is not a raindrop (The camera 12 captures images of the windscreen, and through image processing it is determined whether objects on the windscreen are raindrops or not [0030]. After determining whether extracted objects are classified as raindrops or non-drops the quantity of water on the windscreen is estimated in a step S20 [0030]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Ahiad and apply them to Tanigawa in view of Turkelson. One would be motivated as such to increase rain detection confidence. (Ahiad: [0032]).

Regarding claim 15,  Tanigawa in view of Turkelson and Ahiad teaches the vehicular control apparatus according to claim 14. Tanigawa  further teaches comprising: a transmission unit configured to transmit information about the object on the transparent panel as maintenance information to a server ([0108] The recognizer 112 acquires a recognition model from the server 12 via the communication network 13 and retains the recognition model. Note here that the recognition model that the recognizer 112 acquires is a recognition model for recognizing an adherent in an image taken of the adherent and type information indicating the type of the adherent.).

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486